Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16915088 filed on 06/29/2022 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application JP 2019-124849 , filed 07/03/2019 (Japan). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the focus unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the claim and define the limitation earlier in the claims. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida et al. (hereafter Uchida, of record see Information Disclosure Statement of 06/292020) JP 2017156428 A (where attached English language machine translation is referenced)
In regard to independent claim 1, Uchida teaches (see Figs. 1-31) a zoom lens (i.e.  variable power optical system ZL, see Abstract, Description Embodiments,  embodiments 1 (ZL1), 5 (ZL5), 6 (ZL6), Figs. 1, 21, 26, Tables 1-4, 17-20, 21-24) consisting of, in order from an object side to an image side (from object to image side, e.g. Abstract, Figs. 1, 21, 26, Tables 1-4, 17-20, 21-24), 
a first lens unit having a positive refractive power (positive G1, Abstract, Tables 1-4, 17-20, 21-24, Figs. 1, 21, 26); 
a second lens unit having a negative refractive power (negative G2, Abstract, Tables 1-4, 17-20, 21-24, Figs. 1, 21, 26); 
a third lens unit having a positive refractive power (positive G3, Abstract, Tables 1-4, 17-20, 21-24, Figs. 1, 21, 26); and 
a rear unit that includes a plurality of lens units (e.g. rear lens unit with plurality of units e.g. G4, G5, Abstract, Tables 1-4, 17-20, 21-24, Figs. 1, 21, 26),
wherein all lens units move during zooming, and a distance between adjacent lens units changes (i.e. as distance between the lens groups changes at the time of zooming, see Abstract, Description Embodiments as depicted by arrows in Figs. 1, 21, 26), 
wherein the third lens unit  (G3) includes, in order from the object side to the image side (i.e. from object to image side of G3, see Figs. 1, 21, 26), a first subunit having a positive refractive power  (positive L31, embodiments 1, 5,6 Tables 1-4, 17-20, 21-24, Figs. 1, 21, 26), a second subunit having a positive refractive power (positive L32, L33, embodiments 1, 5,6 Tables 1-4, 17-20, 21-24, Figs. 1, 21, 26) and a third subunit having a positive refractive power (positive L35, L34,  embodiments 1, 5,6 Tables 1-4, 17-20, 21-24, Figs. 1, 21, 26), 
wherein the second subunit includes a negative lens and a positive lens (i.e. as negative L33 and positive L32, embodiments 1, 5,6 Tables 1-4, 17-20, 21-24, Figs. 1, 21, 26), 
wherein the second subunit moves in a direction having a component orthogonal to an optical axis during an image stabilization (i.e. as cemented L32,L33 as Gvr perform image stabilization, see embodiments 1, 5,6 Tables 1-4, 17-20, 21-24, as depicted in Figs. 1, 21, 26), and 
wherein the following conditional expression is satisfied:  

    PNG
    media_image1.png
    15
    112
    media_image1.png
    Greyscale
 (i.e. given G2 and G3 focal lengths in Tables 17-20 for emb. 5, Fig. 21, e.g. value 1.25, note also close values of 1.35 and 1.31 for embs. 1, 6, Tables 1-4, 21-24)
where f2 is a focal length of the second lens unit, and f3 is a focal length of the third lens unit (i.e. as G2 and G3 focal lengths in Tables 17-20, and for embs. 1, 6, see Tables 1-4, 21-24).  
Regarding claim 10 , Uchida teaches (see Figs. 1-31) that the second subunit consists of one negative lens and one positive lens (i.e. as one negative L33 and one positive L32 lens, embodiments 1, 5,6 Tables 1-4, 17-20, 21-24, Figs. 1, 21, 26). 
Regarding claim 11, Uchida teaches (see Figs. 1-31) that t the second subunit includes a cemented lens of one negative lens and one positive lens (i.e. as cemented negative L33 and positive L32 lens, embodiments 1, 5,6 Tables 1-4, 17-20, 21-24, Figs. 1, 21, 26).
Regarding claim 13, Uchida teaches (see Figs. 1-31) that the third subunit consists of one lens (third subunit has one cemented doublet lens L34,L35, embodiments 1, 5,6 Tables 1-4, 17-20, 21-24, Figs. 1, 21, 26). 
Regarding claim 15, Uchida teaches (see Figs. 1-31) an image pickup apparatus (i.e. camera optical apparatus 1 having variable magnification optical system ZL, see Title, Abstract, Description of Embodiments, e.g. Fig. 31) comprising: the zoom lens according to claim 1 (as 1 has variable magnification optical system ZL, see Title, Abstract, Description of Embodiments, e.g. Figs. 1, 21, 26, 31); and an image sensor configured to receive image light formed by the zoom lens (as imaging unit 3 at the image plane I of camera 1, see Figs. 31, 1, 21, 26, see Description of Embodiments section). 


 Claims 1, 3, 5, 7-8, 10-11, 13-14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagiwara  US 20140333821 A1.
In regard to independent claim 1, Hagiwara teaches (see Figs. 1-16) a zoom lens (i.e.  zoom lens and image pickup apparatus including the zoom lens, see Title, Abstract, paragraphs [07-08, 25-35, 38-45, 46-50, 76-81], e.g. numerical embodiments 1-9,  Figs. 1, 4, 7, 10, 13, 16, Table 1) consisting of, in order from an object side to an image side (from object to image side, e.g. Abstract, Figs. 1, 4, 7, 10, 13, paragraphs [25-35, 76-81]), 
a first lens unit having a positive refractive power (positive B1 unit, Figs. 1, 4, 7, 10, 13, paragraphs [25-35, 76-81]); 
a second lens unit having a negative refractive power (negative B2 unit, Abstract, Figs. 1, 4, 7, 10, 13, paragraphs [25-35, 76-81]); 
a third lens unit having a positive refractive power (positive B3 unit , Abstract, Figs. 1, 4, 7, 10, 13, paragraphs [25-35, 76-81]); and 
a rear unit that includes a plurality of lens units (e.g. rear lens unit LR e.g. B4 with  plurality of units e.g. B4a, B4b, Abstract, Figs. 1, 4, 7, 10, 13, paragraphs [25-35, 76-81]),
wherein all lens units move during zooming, and a distance between adjacent lens units changes (i.e. as intervals between lens units change during zooming, see Abstract, paragraphs [07, 25-26, 33, 39-46], see Figs. 1, 4, 7, 10, 13 with movement indicated by a solid-line arrows), 
wherein the third lens unit  (B3) includes, in order from the object side to the image side (i.e. from object to image side of B3 see Figs. 1, 4, 7, 10, 13), a first subunit having a positive refractive power  (B3a with a positive refractive power, see Figs. 1, 4, 7, 10, 13, paragraphs [27-35, 76-81]), a second subunit having a positive refractive power (B3b having a positive refractive power due to positive lens in B3b doublet which is overall negative, see Figs. 1, 4, 7, 10, 13, paragraphs [27-35, 76-81]) and a third subunit having a positive refractive power (B3c with a positive refractive power, see Figs. 1, 4, 7, 10, 13, paragraphs [27-35, 76-81]), 
wherein the second subunit includes a negative lens and a positive lens (i.e. as negative and positive lens in 3Bb doublet, see Figs. 1, 4, 7, 10, 13, paragraphs [27-35, 76-81]), 
wherein the second subunit moves in a direction having a component orthogonal to an optical axis during an image stabilization (i.e. as image stabilization is performed by moving the second lens subunit B3b in a direction with a component perpendicular to the optical axis, paragraphs [33-38]), and 
wherein the following conditional expression is satisfied:  

    PNG
    media_image1.png
    15
    112
    media_image1.png
    Greyscale
 (i.e. given B2 and B3 focal lengths in Tables for numerical embodiments paragraphs [27-35, 76-81], e.g. values 1.14, 1.19),
where f2 is a focal length of the second lens unit, and f3 is a focal length of the third lens unit (i.e. as B2 and B3 focal lengths in Tables 17-20 for numerical embodiments paragraphs [27-35, 76-81]).
Regarding claim 3, Hagiwara teaches (see Figs. 1-16) that the following conditional expression is satisfied:
 
    PNG
    media_image2.png
    15
    124
    media_image2.png
    Greyscale
 (i.e. given B2 focal length and a focal length of B3a from Tables for numerical embodiments paragraphs [27-35, 76-81], e.g. values 1.005 1.047),  
where f3A is a focal length of the first subunit.  (as B2 focal length and a focal length of B3a from Tables for numerical embodiments paragraphs [27-35, 76-81]). 
Regarding claim 5, Hagiwara teaches (see Figs. 1-16) that the following conditional expression is satisfied: 
    PNG
    media_image3.png
    15
    122
    media_image3.png
    Greyscale
 (i.e. given B2 focal length and a focal length of B3b from Tables for numerical embodiments paragraphs [27-35, 76-81], e.g. values 1.22, 1.38), 
where f3B is a focal length of the second subunit (as B2 focal length and a focal length of B3b, from Tables for numerical embodiments paragraphs [27-35, 76-81]). 
Regarding claim 7, Hagiwara teaches (see Figs. 1-16) that the following conditional expression is satisfied: 
    PNG
    media_image4.png
    15
    113
    media_image4.png
    Greyscale
 (i.e. given B2 focal length and a focal length of B1 from Tables for numerical embodiments paragraphs [27-35, 76-81], e.g. values 4.27, 4.30)
where f1 is a focal length of the first lens unit B2 focal length and a focal length of B1 from Tables for numerical embodiments paragraphs [27-35, 76-81]).  
Regarding claim 8, Hagiwara teaches (see Figs. 1-16) that the third subunit consists of one positive lens (as 3Bc has one positive lens, see Figs. 1, 4, 7, 10, 13, paragraphs [27-35, 76-81]), and wherein the focus unit consisting of one negative lens disposed on the image side of the third subunit moves during focusing (i.e. as B4a is focusing unit of one negative doublet lens on image side of 3Bc as depicted see Figs. 1, 4, 7, 10, 13, also arrow 4a3, paragraphs [27-35, 39-40, 76-81]), and wherein the following conditional expression is satisfied:  
    PNG
    media_image5.png
    12
    103
    media_image5.png
    Greyscale
 (i.e. given B2 focal length and a focal length of B4a from Tables for numerical embodiments paragraphs [27-35, 76-81], e.g. values 1.255, to 1.54)
where ff is a focal length of the focus unit (B2 focal length and a focal length of B4a from Tables for numerical embodiments paragraphs [27-35, 76-81]). 
Regarding claim 10, Hagiwara teaches (see Figs. 1-16) that the second subunit (B3c) consists of one negative lens and one positive lens (as 3Bb has one positive and one negative lens in one  cemented doublet as depicted see Figs. 1, 4, 7, 10, 13, paragraphs [27-35, 39-40, 76-81]). 
Regarding claim 11, Hagiwara teaches (see Figs. 1-16) that in the second subunit (B3b) includes a cemented lens of one negative lens and one positive lens (as 3Bb has one positive and one negative lens in one  cemented doublet as depicted see Figs. 1, 4, 7, 10, 13, paragraphs [27-35, 39-40, 76-81]). 
Regarding claim 13, Hagiwara teaches (see Figs. 1-16) that the third subunit consists of one lens (as 3Bc has one positive singlet lens as depicted see Figs. 1, 4, 7, 10, 13, paragraphs [27-35, 39-40, 76-81]). 
  Regarding claim 14, Hagiwara teaches (see Figs. 1-16) further comprising a diaphragm (Sp as aperture diaphragm, paragraphs [35, 76-81]) disposed on the image side of the first subunit (SP is disposed on image side of the lenses in the first subunit B3a, see Figs. 1, 4, 7, 10, 13, paragraphs [27-35, 76-81]). 
   In regard to independent claim 15, Hagiwara teaches (see Figs. 1-16) an image pickup apparatus (image pickup apparatus 16, e.g. title, abstract, Fig. 16) comprising: the zoom lens according to claim 1 (i.e.  zoom lens and image pickup apparatus including the zoom lens, see Title, Abstract, paragraphs [07-08, 25-35, 38-45, 46-50, 76-81], e.g. numerical embodiments 1-9,  Figs. 1, 4, 7, 10, 13, 16, Table 1); and an image sensor configured to receive image light formed by the zoom lens (with image pickup element, sensor at image plane IP, paragraphs [07-08, 35,  76-81],  Figs. 1, 4, 7, 10, 13, 16). 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 9, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (hereafter Uchida, of record see Information Disclosure Statement of 06/292020) JP 2017156428 A (where attached English language machine translation is referenced).
Regarding claim 2, Uchida teaches (see Figs. 1-31) that 
the following conditional expression is satisfied:

    PNG
    media_image6.png
    12
    109
    media_image6.png
    Greyscale
 (as emb. 5 has 1.439 Tables 17-20, however embodiments 1 and  6 have values of 1.40 and 1.27, respectively, see Tables 1-4, 21-24)
where fw is a focal length of the zoom lens at a wide-angle end (as focal length of ZL at wide angle, see Tables 1-4, 17-24).  
However, this particular embodiment 6, does not  disclose base claim expression 
    PNG
    media_image1.png
    15
    112
    media_image1.png
    Greyscale
 (i.e. as given G2 and G3 focal lengths provide close values of 1.31 for emb 6, see, Tables 1-4, 21-24). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt and modify the focal lengths ratio above to within the above range in order to obtain such variable magnification optical system with five-group configuration that is small and has good optical performance where various aberrations are satisfactorily corrected from the wide-angle end state to the telephoto end state (see Description of Embodiments and First embodiment sections), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 7, Uchida teaches (see Figs. 1-31) that the following conditional expression is satisfied: 4.20 < f1/|f2| < 5.8 (i.e. given focal lengths of G1 and G2 groups, see Tables 17-20, Fig. 21), where fl is a focal length of the first lens unit focal lengths of G1 and G2 groups, see Tables 17-20, Fig. 21).   Uchida thus discloses the claimed invention except for  f1/|f2| < 5.30. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the focal lengths ratio of G1 and G2 groups to the above range in order to obtain such variable magnification optical system with five-group configuration that is small and has good optical performance where various aberrations are satisfactorily corrected from the wide-angle end state to the telephoto end state (see Description of Embodiments and First embodiment sections), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 9, Uchida teaches (see Figs. 1-31) that a lens unit closest to an image in the zoom lens consists of one positive lens (G5 consists of one positive doublet lens, e.g. Tables 17-20, 21-24, Fig. 21, 26), and wherein the following conditional expression is satisfied:  

    PNG
    media_image7.png
    12
    101
    media_image7.png
    Greyscale
 (emb 6 as focal lengths of G1 and G5 provide value 1.61, see Tables 21-24)
where f1 is a focal length of the first lens unit, and fr is a focal length of a lens unit closest to an image (focal lengths of G1 and G5 provide value 1.61, see Tables 21-24).  However, this particular embodiment 6, does not  disclose base claim expression 
    PNG
    media_image1.png
    15
    112
    media_image1.png
    Greyscale
 (i.e. as given G2 and G3 focal lengths provide close values of 1.31 for emb 6, see, Tables 1-4, 21-24). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt and modify the focal lengths ratio above to within the above range in order to obtain such variable magnification optical system with five-group configuration that is small and has good optical performance where various aberrations are satisfactorily corrected from the wide-angle end state to the telephoto end state (see Description of Embodiments and First embodiment sections), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 12, Uchida teaches (see Figs. 1-31) that a second lens counted from the image side in the zoom lens is a positive lens (i.e. as lens L51 is positive, see emb 5, Tables 17-20, Fig. 21), but is silent that is has an aspherical surface.  However, Uchida also teaches that such positive L51 lens, see Fig. 1, Description of Embodiments where object-side and image-side lens surfaces are formed in an aspheric shape, or that similar 2nd lens from image side e.g. L41 having aspheric surface, see First Embodiment, providing such variable magnification optical system ZL having small size and good optical performance where various aberrations are satisfactorily corrected from the wide-angle end state to the telephoto end state (see Description of Embodiments and First embodiment sections). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify lens surface of lens L51 (Fig. 5) according to teachings of Uchida (see above, i.e. in Description of Embodiments where object-side and image-side lens surfaces are formed in aspheric shape, or where similar 2nd lens from image side has aspheric surface, see First Embodiment) in order to provide such variable magnification optical system ZL having small size and good optical performance where various aberrations are satisfactorily corrected from the wide-angle end state to the telephoto end state (see Description of Embodiments and First embodiment sections).
Regarding claim 14, Uchida teaches (see Figs. 1-31) further comprising a diaphragm disposed on the image side of the first subunit (i.e. as aperture stop S disposed on side of  first subunit as depicted in Fig. 1, 5, 6, see Tables 17, 21, 1).
diaphragm disposed on the image side of the first subunit (i.e. as aperture stop S that is on image side of  first subunit as in Embodiment 2, Fig. 6, Table 5-8).
Thus Uchida discloses in main cited Embodiments 5, 6 and 1, the claimed invention except that diaphragm disposed on the image side of the first subunit is used instead of diaphragm disposed on the object side of the first subunit (which is the case for Embodiments 1, 5, 6, see Figs. 1, 21, 6, Tables 1-4, 17-20, 21-24). However, Uchida shows in example Embodiment 2 (see Tables 5-8, Fig. 6) that diaphragm (S) is disposed on the image side of the first subunit is an equivalent structure in the art (i.e. as aperture stop S that is on image side of  first subunit as in Embodiment 2, Fig. 6, Table 5-8). Therefore, because these two arrangements of the aperture stop diaphragm being on either image or object side of first sub unit of G3 were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute placing the aperture stop (S) from the object side to the image side of the first sub unit of G3 unit group (See MPEP §2144.06).

 Allowable Subject Matter

Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hosoi et al US 20110273780 A1 also discloses features of the claimed invention (see Figs. 1, 5, 9, 13, 17 and their descriptions).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIN PICHLER/            Primary Examiner, Art Unit 2872